IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RUFUS MILLER,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
       Appellant,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5663

STATE OF FLORIDA,

       Appellee.

_____________________________/

Opinion filed March 16, 2016.

An appeal from an order of the Circuit Court for Bay County.
Michael C. Overstreet, Judge.

Rufus Miller, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

       AFFIRMED.

     WETHERELL, ROWE, and OSTERHAUS, JJ., concur.